NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



CHRISTOPHER ALLAN SHAFFER,         )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D17-4500
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Frank Quesada, Judge.

Christopher Allan Shaffer, pro se.



PER CURIAM.


             Affirmed.




LaROSE, C.J., and KHOUZAM and SALARIO, JJ., Concur.